Mr. Justice Shore delivered the opinion of the.Court: The first question naturally arising upon this record is, whether there is sufficient preserved in it to present any of the questions sought to be raised. The record shows that a motion was made at some time, presumably in apt time, to discharge the bail, which was sustained after verdict. The bill of exceptions professes to show that it was sustained for certain reasons which are set out, but it does not show, or pretend to show, all that was heard by or that appeared to the court upon the application to discharge the bail. Before the motion was disposed of, the court had heard the evidence introduced on the trial, which might have shown sufficient to discharge the bail, or the court may have heard evidence upon the motion. For aught that appears in this bill of exceptions there may have been ample appearing to have justified the court in making its order. Courts of review do not sit to determine whether trial courts have given the correct reasons for their decisions, or based them upon the correct ground. Hence the rule is, everywhere, that error must be shown in the rendition of the final order or judgment of the court. The statute provides, (Rev. Stat. sec. 9, chap. 16,) after providing for the discharge of the defendant from arrest, that the court, “in case he has given bail, may discharge the same, or reduce the amount thereof, on good cause shown.” That an application for the discharge of the bail was made, is clear, and for aught that appears from this record the most abundant good cause may have been shown for the entry of the order. In the absence of anything showing to the contrary, it will be presumed that there was sufficient upon which to base the finding of the court. James v. Dexter, 113 Ill. 654; Nimmo v. Kuykendall, 85 id. 476; Keedy v. The People, 84 id. 569; Brown v. Clement, 68 id. 192 ; Wilson v. McDowell, 65 id. 522; Miner v. Phillips, 42 id. 123. We are of opinion that the Appellate Court erred in reversing the judgment of the circuit court on said motion, and the judgment of the Appellate Court will be reversed. Judgment reversed.